DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8-10, 12, 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawabata et al (US 2017/0278804).
	Re claim 1, Kawabata et al disclose an electronic assembly comprising: a board (20) comprising a plurality of traces (25) having an electrical conductivity; 
a plurality of semiconductor integrated circuits (31, 32)[0039] which are spatially spaced apart from one another and are mounted on a first main surface (21) of the board, and are electrically connected with the plurality of traces (Fig 1); 
a first metal film (60) which is disposed on the plurality of integrated circuits; and 
a magnetic field shielding layer (50) which is disposed between the first metal film and the plurality of integrated circuits (Fig 1), wherein the magnetic field shielding layer and the first metal film are configured to cover the plurality of integrated circuits, respectively (Fig 1), wherein the first metal film is extended over edges of the electronic assembly toward the first main surface of the board to cover the plurality of integrated circuits at least partially, and physically contacts lateral edges of the first main surface of the board (Fig 1).


Re claim 8, wherein each of the magnetic field shielding layer and the first metal film is configured to substantially cover the entire first main surface of the board (Fig 1).
Re claim 9, wherein a portion of the first metal film extended over the edges of the electronic assembly toward the first main surface of the board physicaly contacts lateral edges of respective layers disposed between the first metal film and the first main surface of the board (Fig 1).
Re claim 10, wherein the board comprises a ground layer (25G) disposed therein and having an electrical conductivity [0042], and wherein a portion of the first metal film extended over the edges of the electronic assembly toward the first main surface of the board physically contacts a lateral edge of the ground layer (Fig 1).
Re claim 12, wherein the first metal film comprises a conductive ink [0041] comprising a plurality of materials of at least one of silver [0041], gold, palladium, copper, indium, zinc, titanium, iron, chrome, aluminum, tin, cobalt, platinum, and nickel particles.
Re claim 13, wherein the board comprises a ground layer (25G) disposed therein and having an electrical conductivity [0042], and wherein a portion of the first metal film physically contacts an edge surface of the ground layer (Fig 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata et al (US 2017/0278804) in view of Cho et al (US 10,388,611).
The teaching as discussed above does not disclose a second metal film disposed between the first metal film and the magnetic field shielding layer (re claim 2), wherein a portion of the first metal film extended over the edges of the electronic assembly toward the first main surface of the board physically contacts a lateral edge of the second metal film (re claims 3, 6), wherein the second metal film is configured to substantially cover the entire first main surface of the board (re claims 4, 7), a second metal film which is disposed between the first metal film and the plurality of integrated circuits (re claim 5), the electronic apparatus comprising the electronic assembly (re claim 11).
Cho et al teach the use of a second metal film (160) disposed between the first metal film and a magnetic field shielding layer (150, 152) (col. 4, line 63-67), wherein a portion of the first metal film extended over the edges of the electronic assembly toward the first main surface of the board physically contacts a lateral edge of the second metal film (Figs 2j, 3), wherein the second metal film is configured to substantially cover the entire first main surface of the board (Figs 2j, 3), a second metal film (160) which is disposed between the first metal film and the plurality of integrated circuits (Figs 2j, 3),
the electronic apparatus comprising the electronic assembly (Fig 3). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the second metal film with the metal film of Kawabata et al for enhancing electromagnetic shielding. 






Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979.  The examiner can normally be reached on 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG V NGO/Primary Examiner, Art Unit 2847